DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-13, and 15-21 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 10. Claim 1 includes an electronic device comprising: a housing comprising a first plate and a second plate, wherein the first plate comprises an opening and at least one other opening; at least one processor disposed in the housing; at least one key exposed through the at least one other opening, wherein each of the one or more keys correspond to one or more inputs to the at least one processor, and another housing pivotally coupled to the housing, the another housing including another display panel, and the at least one object corresponding to the at least one key, wherein selection of a particular one of the at least one object by a touch input causes input of a particular one of the one or more inputs to the processor corresponding to a particular one of the at least one key in combination with all other elements of the base claim. Claims 2-4, 6-9, and 21 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 10 includes an electronic device comprising: a first housing including a first display panel; and a second housing pivotally coupled with the first housing and including at least one processor, a keyboard comprising a plurality of keys, and a touchpad, wherein the touchpad is configured to display one or more objects corresponding to one or more of the plurality of keys, and wherein a touch input of a particular one or more objects causes input of a particular one of the plurality of inputs corresponding to the particular one of the plurality of keys corresponding to the particular object to be input to the at least one processor in combination with all other elements of the base claim. Claims 11-13 and 15-20 are all dependent upon claim 10 and are considered to be allowable at least for the same reasons as claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841